218 F.2d 957
Sam CARUSO, Appellant,v.UNITED STATES of America, Appellee.
No. 12164.
United States Court of Appeals, Sixth Circuit.
December 17, 1954.

Appeal from the Eastern District of Michigan, Detroit; Thornton, Judge.
Joseph W. Louisell, Detroit, Mich., for appellant.
Fred W. Kaess, Detroit, Mich., for appellee.
Before ALLEN, McALLISTER, and MILLER, Circuit Judges.
PER CURIAM.


1
From a conviction of conspiracy to violate the narcotic laws, Title 18 U.S. C.A. § 371; Title 21 U.S.C.A. § 174; and Title 26 U.S.C.A. § 2553(a), Sam Caruso appeals, claiming error in the district court's instructions to the jury and in its failure to instruct as requested by appellant.


2
Upon an examination of the record and briefs, and after hearing the able argument of counsel in open court, it appears that there was no reversible error on the part of the district court in giving or refusing to give instructions to the jury; and the court being duly advised,


3
The judgment of the district court is affirmed.